DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 12/20/2021. Claims 1-5, 7-9, 11-13, 15-21 and 30  are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 11-13, 15-21 and 30 are allowed.
Regarding to claim 1, 15 and 30, the best prior art found during the prosecution of the application, Nokia World Intellectual Property No.: (WO-2014/155151 Al) hereinafter referred as Nokia. Nokia discloses the  radio channel model information comprising an identifier of the radio channel model to be used, for instance in case that more than one radio channel model is in use, and/ or one or more of the parameters characterizing the radio channel model, so that the radio channel model for instance indicates the pathloss as a function of the distance between the transmitting entity and the mobile terminal) is available for an entity of a communication system, for which an identifier associated with the entity of the communication system is obtained, and if a strength of a signal from this entity of the communication system as received at the mobile terminal has been measured at the mobile terminal, an estimate of the distance towards the entity of the communication system can be determined and exploited to determine a position estimate for the mobile terminal. However, Nokia fail to teach the positioning of low power devices. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the checking whether a-priori information on a location of said first apparatus is available or is potentially available, providing said shortened identifiers over a second radio network for positioning or assisting in positioning said first apparatus; providing at least one original identifier together with said shortened identifiers,  when a result of said checking is that a-priori information on a location of said first apparatus is not available or potentially not available; and providing said shortened identifiers without providing an original identifier, when a result of said checking is that a-priori information on a location of said first apparatus is available or is potentially available. The claims 1-5, 7-9, 11-13, 15-21 and 30 as a whole and further defined by 1-5, 7-9, 11-13, 15-21 and 30  are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642